Chabot, J., concurring: I agree with, and join in, the majority’s analysis and partial invalidation of section 1.993-6(e)(1), Income Tax Regs. I do not join in the majority’s analysis of section 1.993-6(e)(2), Income Tax Regs., because (a) the majority’s analysis of subparagraph (2) does not affect the decision in the instant case or the partial invalidity of subparagraph (1); (b) the parties focused primarily on subparagraph (1); and (c) it would be better for the administration of the tax laws if we did not decide the meaning of subparagraph (2) until either the parties before us make a more thorough presentation on the matter or we need to decide the matter in order to decide the case. Hamblen, Cohen, Beghe, and Chiechi, JJ., agree with this concurring opinion.